Appeal from a judgment of the Supreme Court at Special Term (Shea, J.), entered May 19, 1981 in Clinton County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination denying petitioner’s request for temporary release. Since petitioner has been released on parole, the issue presented by this appeal is moot, and in view of the unique factual pattern presented here, particularly the existence of both a notice of approval and a notice of disapproval of petitioner’s request for temporary release, no recurrent issue of public interest has been presented. Accordingly, the appeal must be dismissed. Appeal dismissed, without costs. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.